DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 01/05/2021.

Status of Claims
3.	Claims 1-6, 9-15 and 18-26 are pending in this application.

Allowable Subject Matter
4.	Claims 1-6, 9-15 and 18-26 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… an apparatus with specific structures/steps (especially underlined) for determining media exposure to a panelist, comprising a data extractor to determine an anonymized identifier from media monitoring data corresponding to a personal people meter of a panelist; a filter to filter anonymized census data from a plurality of media devices based on the anonymized identifier; a data supplementer to backfill the media monitoring data using the filtered anonymized census data by: when the filtered anonymized census data includes first media data that is not included in the media monitoring data, adding the first media data into the media monitoring data; and when second media data different than the first media data is included in the media monitoring data during the same time duration, tag the time duration as corresponding to multiple media exposure; and a media creditor to credit exposure to media for the panelist based on the backfilled media monitoring data…” in Independent Claim 1 to be obvious. 
	Examiner’s Note: since 35 U.S.C .112(f) is not invoked for elements of data extractor and media creditor; thus, both elements may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware as recited in the specifications. The elements of filter and data supplementer is interpreted as structured elements.
	
Claim 10 directed to non-transitory computer readable storage medium comprising instructions to implement a corresponding method as recited in claim 19 is also allowed.
Claim 19 directed a corresponding method implemented by the apparatus as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426